Name: Commission Regulation (EC) No 804/96 of 30 April 1996 reducing the basic price and the buying-in price fixed for cauliflowers for the period 1 to 31 May 1996 as a result of the overrun of the intervention threshold for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  marketing;  plant product
 Date Published: nan

 No L 108/54 lENI Official Journal of the European Communities 1 . 5. 96 COMMISSION REGULATION (EC) No 804/96 of 30 April 1996 reducing the basic price and the buying-in price fixed for cauliflowers for the period 1 to 31 May 1996 as a result of the overrun of the intervention threshold for the 1995/96 marketing year Whereas, in view of the foregoing, the basic price and the buying-in price for cauliflowers fixed by Commission Regulation (EC) No 803/96 (6) must be reduced by 1 %; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 16b (4) thereof, Whereas Commission Regulation (EC) No 111 1 /95 (3) fixes the intervention threshold for cauliflowers for the 1995/96 marketing year at 63 800 tonnes; whereas, pursuant to Article 2 (2) and (3) of Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (4), as last amended by Regulation (EC) No 1327/95 (*), if, in the course of the marketing year, intervention measures adopted for cauliflowers involve quantities exceeding the intervention threshold fixed for that product and for that marketing year, the basic price and the buying-in price fixed for that product for the following marketing year are reduced by 1 % for each 20 200 tonnes by which the threshold is exceeded; Whereas, according to information supplied by the Member States, intervention measures adopted in the Community in respect of the 1995/96 marketing year related to 85 733 tonnes; whereas the Commission there ­ fore notes an overrun of the intervention threshold fixed for that marketing year of 21 933 tonnes; HAS ADOPTED THIS REGULATION: Article 1 The basic price and the buying-in price for cauliflowers in the period 1 to 31 May 1996 as fixed by Regulation (EC) No 803/96 are hereby reduced by 1 % and shall be as follows :  basic price : 36,58 ,  buying-in price: 15,92. These prices refer to packed, trimmed cauliflowers of quality class I. These prices do not take account of the cost of the packaging in which the product is put up. Article 2 This Regulation shall enter into force on 1 May 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 2 OJ No L 132, 16. 6. 1995, p. 8 . (3) OJ No L 111 , 18 . 5. 1995, p. 9 . (*) OJ No L 118 , 29. 4. 1989, p. 21 . (5) OJ No L 128, 13. 6. 1995, p. 8 . (6) See page 53 of this Official Journal.